Title: To George Washington from Samuel Hanson, 12 January 1786
From: Hanson, Samuel (of Samuel)
To: Washington, George



Sir
Alexandria Jany 12th 1786

When I had last the pleasure of seeing you at Mount-Vernon, you expressed an inclination to peruse the Pamphlets of the Revd Messrs Wharton & Carroll, upon the subject of their religious Controversy. Immediately on my return I wrote to Baltimore for them, but without being able to obtain Mr Carroll’s reply. I have hope of procuring it at Annapolis. In the meantime, lest you should suppose me inattentive to your Commands, I forward the Pieces of Mr Wharton, not doubting that Mr Carroll’s reply may be had at Annapolis, where it was printed. I beg my Compliments to your lady and remain, with great respect, Sir Your most obedient Servant

S. Hanson of Saml

